Oliver, Judge:
The following appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise the subject of this appeal for reappraisement is described as Magneton Tape PEG 505, which is composed of a Mylar base and an iron oxide coating wound on reels with ring covers and that said merchandise is not on the Final List of items (T.D. 54521) from which the action of the Customs Simplification Act of 1966 is withheld.
IT IS FURTHER STIPULATED AND AGREED that such or similar merchandise was not freely sold or offered for sale for exportation to the United States at or about the time of exportation of the merchandise undergoing ap-praisement and that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold, or, in the absence of sales, offered for sale in the principal market of the United States for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade with allowances made for the addition for profit and general expenses usually made in connection with sales in such market of imported merchandise of the same class or kind as the merchandise undergoing appraisement and with allowances for the usual costs of transportation and insurance and other usual expenses incurred with respect to such or similar merchandise from the place of shipment to the place of delivery (not including the addition for profit and general expenses) and with allowances made for the ordinary customs duties payable on such or similar merchandise by reason of its importation was $9.25 per roll net packed, including the cost of the reels and rings.
IT IS FURTHER STIPULATED AND AGREED that said appeal be submitted on this stipulation being limited to the merchandise described as Magne-ton Tape PEG 505.
The stipulated facts establish that the proper basis for appraisement of the merchandise, as hereinabove identified, is United States value, *693as defined in section 402(c), Tariff Act of 1930, as amended, and that such statutory value therefor is $9.25 per roll, net packed, including the cost of the reels and rings.
As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.